NATIONWIDE VARIABLE INSURANCE TRUST American Century NVIT Multi Cap Value Fund Gartmore NVIT International Equity Fund Gartmore NVIT Worldwide Leaders Fund Neuberger Berman NVIT Multi Cap Opportunities Fund Neuberger Berman NVIT Socially Responsible Fund NVIT Developing Markets Fund NVIT Emerging Markets Fund NVIT Growth Fund NVIT Nationwide Fund NVIT Real Estate Fund Oppenheimer NVIT Large Cap Growth Fund Templeton NVIT International Value Fund Van Kampen NVIT Comstock Value Fund Supplement dated March 11, 2011 to the Prospectus dated October 15, 2010 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. NVIT Growth Fund Effective May 1, 2011, the name of the NVIT Growth Fund shall be changed to the “American Century NVIT Growth Fund.” PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
